Hon.    I.A.                      9, lOSO, Fag. a


roll 8UOh
R boldrr or a Retail D66lor.6 Lloenmo or R WIn6 and
Be6r Retailer'i Permit,   V&IOon17 80116 barbeoo6d meat
811Sundry8, ir not nomall      angaged la the 6al6 of food
a d Oth elrWtWditieR    fo r h r nun
                                   Oon6UaptiOn a8 OOnt6YQp l6t-
ld b7 Grotion lC6, Artiole I?ot the Teur Liquor Control'
Irot.
               Tnartlng   th 6 tore6olw    ln6wr6    your inpulry,
W   r W!JiD

                                          Tour8   7ery truly
                                   ATTOR NEY 0EtGTW.L     OF TEXAS



                                   m
                                                  Ardrll~Rllll6ma
                                                         AmlrtMt

Afaob




ATTOR?GT OENX?AL OF TEXAS